OPINION

Per Curiam:

Indicted for a felony, respondent filed a pretrial petition for a writ of habeas corpus. The petition was considered and granted by the district court, and the state has appealed.
We need not consider the merits, if any, of the appeal. Respondent’s habeas petition was not verified by oath or affirmation as clearly required by NRS 34.370(3). Therefore, the petition was not cognizable in the district court. Sheriff v. Arvey, 93 Nev. 72, 560 P.2d 153 (1977). Accordingly, we sua sponte reverse and instruct the district court to dismiss the habeas petition.